PER CURIAM:
Nathaniel Hampton Jones appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing with prejudice his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Jones v. Manning, No. 0:11-cv-01093-JMC, 2011 WL 5830167 (D.S.C. filed Nov. 16, 2011 & entered Nov. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.